DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (JP2010062823) (herein “Sasaki”).	In regards to claims 1 and 14, Sasaki teaches an information processing apparatus and method comprising: an operation interface configured to receive an operation by a user (See; Fig. 1 and p[0011] for touch panel 8 on ATM 7) and to be capable of electric field communication (See; p[0011] for transceiver 5 for performing electric field communication) with an electric field communication terminal (See; p[0012] for cellular phone 1); and a controller configured to execute a predetermined process, using information acquired by electric field communication, when detecting execution of a predetermined operation on the operation interface (See; p[0011]-p[012], p[0027], p[0030]-p[0032], p[0036]-p[0038] where the acquisition unit 62 acquires account information of the user from the cellular phone 1 by electric field communication such as account number and password so as to authenticate the user).	In regards to claim 2, Sasaki teaches wherein the controller is configured to execute the predetermined process when judging that the acquired information satisfies a condition related to acquisition information (See; p[0013] where the processing unit 63 authenticates the validity of the user or account information before performing transaction processing).	In regards to claim 4, Sasaki teaches herein the operation interface is configured by a touch panel; and wherein the predetermined operation is an operation on a predetermined area of the touch panel (See; p[0012], p[0027], p[0035] for a touch panel 8, which has an electrode 903 at a particular location , where the user touches the electrode to enable the communication path to the mobile phone 1).	In regards to claim 5, Sasaki teaches wherein the predetermined process is electronic payment (See; p[0011], p[0033] for transaction processing such as payments, deposits, etc.).	In regards to claim 6, Sasaki teaches wherein the predetermined process is an authentication process (See; p[0007], p[00010]-p[0011] for an authentication system for an ATM machine).	In regards to claim 7, Sasaki teaches wherein the predetermined process is a process to display information having content corresponding to the acquired information on a display (See; p[0033] where transaction amounts are displayed to the user).	In regards to claim 8, Sasaki teaches wherein the controller is configured to store the acquired information in a storage in association with an operation executed on the operation interface (See; p[0021] for the control unit storing the transaction history information transmitted during the authentication process as well as the history information of the transaction).	In regards to claim 12, Sasaki teaches an information processing system comprising: an electric field communication terminal configured to transmit information by electric field communication while being worn by a user (See; p[0012] for cellular phone 1 which may transmit information by electric field communication with a transceiver 5); and an information processing apparatus configured to acquire the information from the electric field communication terminal by electric field communication (See; p[0011] for transceiver 5 of ATM 7 for performing electric field communication)and configured to execute a predetermined process, using the acquired information, when detecting execution of a predetermined process on an operation interface (See; p[0011]-p[012], p[0027], p[0030]-p[0032], p[0036]-p[0038] where the acquisition unit 62 acquires account information of the user from the cellular phone 1 by electric field communication such as account number and password so as to authenticate the user).
Claim(s) 9-11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawabe et al. (JP2010177998) (herein “Kawabe”).
	In regards to claims 9 and 15, Kawabe teaches an information processing apparatus and method comprising: a biological information acquisition interface capable of acquiring biological information of the user and capable of electric field communication with an electric field communication terminal (See; p[0001] for an authentication means using an ID of an electric field communication device and biological information of the user); and a controller configured to execute a predetermined process when judging that biological information acquired by the biological information acquisition interface satisfies a condition related to a living body and judging that information acquired by electric field communication satisfies a condition related to acquisition information (See; p[0010], p[0046]-p[0047], p[0056]-p[0058] biological information such as fingerprints, iris, etc. are used along with electric field communication data to authenticate a user).	In regards to claim 10, Kawabe teaches wherein the biological information acquisition interface is configured by a fingerprint sensor capable of acquiring information related to a fingerprint of the user (See; p[0046] where the biological information acquisition sensor may be a fingerprint sensor).	In regards to claim 11, Kawabe teaches herein the controller is configured to acquire information used to judge whether the condition related to the living body is satisfied from the electric field communication terminal by electric field communication (See; p[0056]-p[0062] where the ID of the electric field (random number character string or secret key) is used to authenticate the biological information of the user).	In regards to claim 13, Kawabe teaches an information processing system comprising: an electric field communication terminal configured to transmit information by electric field communication while being worn by a user (See; p[0001] for user terminal which can transmit an ID by electric field communication) ; and an information processing apparatus configured to acquire the information from the electric field communication terminal by electric field communication using a biological information acquisition interface capable of acquiring biological information of the user and configured to execute a predetermined process when judging that biological information acquired by the biological information acquisition interface satisfies a condition related to a living body and judging that the acquired information satisfies a condition related to acquisition information (See; p[0010], p[0046]-p[0047], p[0056]-p[0062] biological information such as fingerprints, iris, etc. are used along with electric field communication data to authenticate a user).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (JP2010062823) (herein “Sasaki”) in view of Nakayama (JP2014134928)	In regards to claim 3, Sasaki fails to explicitly teach wherein the operation interface is configured by a keyboard; and wherein the predetermined operation is an operation on a predetermined key of the keyboard. However, Nakayama teaches wherein the operation interface is configured by a keyboard; and wherein the predetermined operation is an operation on a predetermined key of the keyboard (See; p[0014]-p[0017], p[0046] for a keyboard 31 having a human body communication module). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode of Sasaki to be in a key of a keyboard instead of a touch panel as an alternative well-known input means in ATM’s both devices a user would intuitively know how to operate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627